Citation Nr: 1027062	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-operative 
varicose veins, right leg, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The veteran served on active duty from December 1947 to April 
1955, and from April 1956 to December 1956.  His discharge 
documents reflect that he was awarded the Combat Infantryman 
Badge.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The veteran was scheduled to testify at a videoconference hearing 
before a Veterans Law Judge in May 2010, but failed to report for 
his hearing.  Subsequently, the Board received a request from the 
Veteran to reschedule his hearing.  The Veteran explained he was 
having problems with his vehicle, and that he could not get to 
his scheduled hearing.  The request was submitted to the RO on 
the day the Veteran's hearing was scheduled.  After review of the 
record, the undersigned Veterans Law Judge, with whom the 
Veteran's hearing was scheduled, ruled that the Veteran had shown 
good cause for failing to appear for his scheduled hearing and 
failing to provide a timely request for a new hearing date, and 
granted the Veteran's motion to reschedule his hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before the Board to 
be held at the Muskogee, Oklahoma RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


